Citation Nr: 1016384	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  04-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for gout of the 
right ankle, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the cervical spine, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling.

4.  Entitlement to service connection for a lower extremity 
disorder.  

5.  Entitlement to service connection for loss of use of a 
creative organ.

6.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to the Veteran's service 
connected lumbar spine disability.

7.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to the Veteran's service 
connected lumbar spine disability.

8.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1948 to 
September 1952, January 1953 to September 1963, and December 
1954 to October 1970.  

These issues are on appeal from several decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that continued the Veteran's 
evaluation for his current service connected disabilities, 
and denied the Veteran's claim of entitlement to service 
connection for the above disabilities.  

In February 2007 and July 2007, the Board remanded the case 
to afford the Veteran a hearing.  In October 2007, a 
videoconference hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
A copy of the hearing transcript is in the claims folder.  

The issue of entitlement to service connection for a lower 
extremity disorder was previously characterized as whether 
new and material evidence has been submitted sufficient to 
reopen a claim of entitlement to service connection for no 
circulation of both legs.  The Veteran's hearing testimony, 
as well as his claim and other statements, indicate that the 
lower extremity symptoms he is seeking service connection for 
may well be neurologic in nature.  Thus, this is a new claim, 
not subject to the requirements for reopening the old claim 
based on vascular disability.  

When the case was previously before the Board, in January 
2008, the Board denied appeals for an increased evaluation 
for an amputation of the terminal phalanx of the left ring 
finger; arthritis of the hands; as well as service connection 
for multiple myeloma, a gall bladder disability, hypertension 
and a skin disorder.  Service connection was granted for the 
residuals of a transurethral resection of the prostate.  The 
remaining issues were remanded for medical examination and 
opinions.  As discussed in detail below, the examinations 
have been done and the opinions have been obtained.  In as 
much as the development requested in the Board's remand has 
been accomplished, the Board proceeds with its review of the 
appeal.  

The issues of entitlement to service connection for loss of 
use of a creative organ, a bilateral hip disability, a 
bilateral knee disability, and fibromyalgia are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The service-connected gout of the right ankle is 
manifested by complaints of pain, without restriction of 
motion.  

2.  The service-connected degenerative arthritis of the 
cervical spine is manifested by complaints of pain, without 
restriction of motion.  

3.  The service-connected degenerative arthritis of the 
lumbar spine is manifested by pain restricting forward 
flexion to 60 degrees, extension to 20 degrees and lateral 
flexion and rotation to 15 degrees, bilaterally.  

4.  The Veteran has pain, numbness, and tingling in his lower 
extremities due to lumbar radiculopathy, bilaterally, as the 
result of his service-connected low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
gout of the right ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5002, 5017, 5271 (2009).  

2.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5003, 5237, 5242 
(2009), 5290 (2003).  

3.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5003, 5237, 5242 (2009), 
5292 (2003).  

4.  Bilateral lumbar radiculopathy is proximately due to and 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the AOJ.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, there are two waves of claims.  The VCAA duty 
to notify was satisfied by way of a letters sent to the 
appellant on February 2003 and January 2005, prior to the 
June 2003 and March 2005 rating decisions, respectively.  
These VCAA notice letters fully addressed all four notice 
elements and were sent prior to the initial AOJ decision in 
this matter.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  In May 2008, an updated notice that fully complied 
with the requirements of the VCAA was sent to the claimant.  
Thereafter, he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  This cured any notice defects 
before the AOJ readjudicated the case by way of a 
supplemental statement of the case issued in November 2009.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The May 
2008 also provided notice regarding potential ratings and 
effective dates in conformity with the holding of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that, for the issues decided herein, all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Service treatment records have been obtained.  VA and private 
records have been obtained and the necessary examinations 
have been done.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  The Board has considered all the 
evidence of record.  Specifically, we have gone back at least 
a year before the date the claim was received.  See 38 C.F.R. 
§§ 3.157, 3.400(o) (2009).  However, the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Gout of the Right Ankle, Currently Evaluated as 10 Percent 
Disabling

Gout of the right ankle is currently rated as 10 percent 
disabling under diagnostic codes 5002 and 5017.  

Diagnostic Code 5002 provides that for rheumatoid (atrophic) 
arthritis as an active process, a 20 percent rating is 
assigned for one or two exacerbations a year in a well-
established diagnosis.  A 40 percent rating is assigned for 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  A 60 percent rating requires manifestations less than 
the criteria for a 100 percent rating but weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  A 100 percent 
rating is assigned for constitutional manifestations 
associated with active joint involvement, totally 
incapacitating.  38 C.F.R. Part 4, § 4.71a, Code 5002.  In 
this case, there is no competent medical evidence that the 
Veteran has an active rheumatoid (atrophic) arthritis ratable 
under the above criteria.  

Alternatively, chronic arthritis residuals can also be rated 
on limitation of motion or ankylosis, favorable or 
unfavorable, of specific joints affected consistent with 
applicable diagnostic codes.  Where however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Such limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  A 
Note to the Code provides that the rating for active process 
cannot be combined with that for residuals based on 
limitation of motion or ankylosis; the higher rating is to be 
assigned.  38 C.F.R. Part 4, § 4.71a, Code 5002.  

Diagnostic code 5017 provides that gout will be rated on the 
basis of limitation of motion.  Limited motion of the ankle 
will be rated at 10 percent disabling if moderate and 
20 percent disabling if marked.  38 C.F.R. Part 4, Code 5271.  
There is no compensable rating for a slight or mild 
limitation of motion.  38 C.F.R. § 4.31.  Normal ankle motion 
ranges from 20 degrees dorsiflexion to 45 degrees plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2009).  

Thus, the current 10 percent rating under diagnostic codes 
5002 and 5017 is based on there being some limitation of 
motion.  A higher rating requires a marked limitation of 
motion ratable under diagnostic code 5271.  

The Board has considered the entire record, especially the VA 
clinical notes.  These records will not be repeated at length 
here because they do not contain sufficient information to 
rate the disability.  

The Veteran had an orthopedic consultation for VA in August 
2008.  He complained of bilateral ankle pain.  Activities 
including standing and walking caused flare-ups of pain.  The 
flare-ups could be moderate to severe and could last for 
days.  He reportedly walked with a cane and could walk two 
blocks (20 minutes) before he had increased pain.  He did not 
consider the right ankle problem to be significant.  
Examination of the right ankle was normal.  Range of motion 
of the ankle was normal.  The anterior drawer sign was 
negative.  There was no ligament instability, no varus or 
valgus strain, no warmth, synovial swelling, or effusion.  
With three repetitions of active, passive and repetitive 
range of motion, the range of ankle motion was reported to be 
as follows (limited by pain, with no fatigue, weakness, lack 
of endurance, or incoordination:


ANKLE RANGE OF MOTION	RIGHT	LEFT		NORMAL
Dorsiflexion	20 degrees	20 degrees	20 
degrees
Plantar Flexion	45 degrees	45 degrees	45 
degrees
Inversion	15 degrees	15 degrees	15 
degrees
Eversion	15 degrees	15 degrees	15 
degrees

The diagnosis was degenerative arthritis of the ankles.  It 
was noted that the ankle examination showed no restriction of 
range of motion or swelling.  There were no restricting 
factors other than pain.  There was no instability.  

The Veteran feels that his service-connected right ankle 
disorder disables him to such an extent that a higher rating 
is warranted.  However, the Board finds that the objective 
findings of a trained medical professional are more probative 
than the claims of a lay witness when it comes to determining 
the extent of the disability and whether the criteria for a 
higher rating have been met.  It should be noted that a 
compensable rating is not provided for a mild or slight 
limitation of ankle motion.  38 C.F.R. § 4.31.  The current 
10 percent rating is appropriate for a moderate disability, 
manifested by a significant limitation of motion.  The next 
higher rating requires a marked level of impairment, 
manifested by marked findings.  The essentially normal range 
of motion and other normal findings on the August 2008 
examination clearly do not approximate the marked ankle 
disability required for a higher rating.  38 C.F.R. § 4.7.  

The Board has considered the Veteran's reports of pain; 
however, the objective medical findings provide the 
preponderance of evidence as to the extent of the right ankle 
disability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the right ankle 
disability has not significantly changed and uniform rating 
is appropriate in this case.  At no time during the rating 
period has the right ankle disability exceeded the criteria 
for a 10 percent rating.  

Degenerative Arthritis of the Spine

The criteria for rating disabilities of the spine changed 
after the Veteran filed his claim for increased ratings.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2009).  A review of the record demonstrates 
that the RO considered the old and new criteria for rating 
disabilities of the spine, and the Veteran was made aware of 
the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2003, a limitation of cervical spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 30 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5290 (2003).  

Prior to September 26, 2003, a limitation of lumbar spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5292 (2003).  

The current ratings are assigned under diagnostic codes 5003 
and 5237.  Diagnostic code 5003 provides a 10 percent rating 
where degenerative arthritis results in some limitation of 
motion.  Higher rating must be assigned under the diagnostic 
codes for the specific joint or group of joints involved.  
Diagnostic code 5237 is for a lumbosacral or cervical strain; 
however, diagnostic code 5242 for degenerative arthritis of 
the spine follows the same rating criteria.  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
will be rated as 30 percent disabling;
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Codes 5235-5243 (2009).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2009).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2009).  

The Board has reviewed the extensive VA clinical records.  
However, here, again, we will not discuss them in detail 
because they do not provide sufficient information to rate 
the disabilities.  In October 2008, the Board noted that the 
most recent examination, in March 2003 was not adequate for 
rating purposes, because it described the range of motion as 
normal and nil, with only a few approximations as to the 
degrees of motion.  The Board remanded the spine rating 
issues for adequate examination of the Veteran's spine.  A 
detailed examination was done and reported in August 2008.  

Degenerative Arthritis of the Cervical Spine,
Currently Evaluated as 20 Percent Disabling

The report of the March 2003 orthopedic consultation shows 
the Veteran claimed pain on the right and left sides of his 
neck, upon palpation.  There was no muscle spasm, swelling, 
discoloration, or tender area.  Range of motion, on forward 
flexion, was normal.  However, extension was nil and right 
and left turning was about 10 degrees, for each.  Neurologic 
examination and circulation in the upper extremities were 
normal.  No atrophy was detected.  

On the orthopedic consultation for VA, in August 2008, the 
Veteran complained of constant neck pain, with increased 
pain, fatigue, weakness, and lack of endurance on repetitive 
use.  Pain reportedly radiated to the right and left upper 
extremities.  Activities, including working overhead, could 
cause a flare-up of pain that could be moderate to severe and 
could last for days.  Examination of the neck disclosed a 
normal range of motion.  Posture was normal.  Shoulder levels 
were normal.  There were no scars, swelling, atrophy, 
tenderness, or muscle spasm.  Muscle strength was 5/5 in both 
upper and lower extremities.  Deep tendon reflexes and 
sensation were intact in the upper extremities.  With three 
repetitions of active, passive and repetitive range of 
motion, the range of cervical spine motion was reported to be 
as follows (limited by pain, with no fatigue, weakness, lack 
of endurance, or incoordination):

Cervical Spine Range Of Motion	RIGHT	LEFT		NORMAL
Forward Flexion	45 degrees			45 
degrees
Extension	45 degrees			45 
degrees
Lateral Flexion	45 degrees	45 degrees	45 
degrees
Lateral Rotation	80 degrees	80 degrees	80 
degrees

The diagnosis was degenerative arthritis of the cervical 
spine.  It was noted that the cervical spine had pain.  The 
Veteran had multiple joint aches and pains in the neck and 
other joints but the ranges of motion were all normal.  


Conclusion

The Veteran feels that his service-connected degenerative 
arthritis of the cervical spine is so disabling that it 
should be assigned a higher evaluation.  While we have 
considered his lay evidence describing the disability, the 
objective findings of a trained medical professional are more 
probative than the claims of a lay witness when it comes to 
determining the extent of the disability and whether the 
criteria for a higher rating have been met.  

Under the rating criteria in effect when the Veteran filed 
his claim, the current 20 percent is appropriate for a 
disability of the cervical spine with a moderate restriction 
of motion.  The next higher rating, 30 percent, required a 
severe limitation of motion.  Under the current criteria, a 
limitation of forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine is required for a higher rating.  In as much 
as the 2003 examination showed normal flexion and a recent 
examination demonstrated that there is no limitation of 
motion, it is clear that both old and new criteria for a 
higher rating are not met.  

The Board has considered the Veteran's reports of pain; 
however, the objective medical findings provide the 
preponderance of evidence as to the extent of the cervical 
spine disability.  See DeLuca.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in 
Hart and whether staged ratings should be assigned.  We 
conclude that the cervical spine disability has not 
significantly changed and uniform rating is appropriate in 
this case.  At no time during the rating period has the 
cervical spine disability exceeded the criteria for a 
20 percent rating.  





Degenerative Arthritis of the Lumbar Spine,
Currently Evaluated as 20 Percent Disabling

The report of the March 2003 orthopedic consultation shows 
the lumbosacral spine had no tenderness, muscle spasms, 
swellings, or discoloration.  Flexion of the lumbar spine was 
normal.  However, backward movement was no more than 5 
degrees and right and left tilting went to 10 degrees, after 
which the Veteran complained of back pain.  

On the orthopedic consultation for VA, in August 2008, the 
Veteran complained of constant low back pain, with increased 
pain, fatigue, weakness, and lack of endurance on repetitive 
use.  Activities, including standing, bending, stooping, 
pushing, and pulling, could cause a flare-up of pain that 
could be moderate to severe and could last for days.  
Examination of the lumbar spine showed no scoliosis.  
Lordosis was normal.  Pelvic obliquity was normal.  Gait was 
normal.  There were no scars, muscle spasm, atrophy,  or 
tenderness in the lumbar spine.  Straight leg raising was 
negative, bilaterally, seated and supine.  Muscle strength 
was decreased in the lower extremities, 4/5 bilaterally.  
Sensation was intact in the lower extremities.  With three 
repetitions of active, passive and repetitive range of 
motion, the range of lumbar spine motion was reported to be 
as follows (limited by pain, with no fatigue, weakness, lack 
of endurance, or incoordination):

Lumbar Spine Range Of Motion	RIGHT	LEFT		NORMAL
Forward Flexion	60 degrees			90 
degrees
Extension	20 degrees			30 
degrees
Lateral Flexion	15 degrees	15 degrees	30 
degrees
Lateral Rotation	15 degrees	15 degrees	30 
degrees

The diagnosis was degenerative joint disease of the lumbar 
spine.  It was noted that the lumbar spine range of motion 
was restricted by pain.  




Conclusion

The Veteran feels that the symptoms of his service-connected 
degenerative arthritis of the lumbar spine are so disabling 
as to warrant a higher evaluation.  Here, again, his lay 
evidence describing the disability has been considered; but, 
the objective findings of a trained medical professional are 
more probative when it comes to determining the extent of the 
disability and whether the criteria for a higher rating have 
been met.  

Under the rating criteria in effect when the Veteran filed 
his claim, the current 20 percent evaluation is appropriate 
for a disability of the lumbar spine with a moderate 
restriction of motion.  The next higher rating, 40 percent 
would have required a severe limitation of lumbar spine 
motion.  Under the current criteria, the 20 percent rating is 
appropriate for a disability that limits the range of motion 
of the lumbar spine to 60 degrees or less from the erect 
position.  The next higher rating is 40 percent and it 
requires a limitation of forward flexion to 30 degrees or 
less.  

The normal flexion on the 2003 examination, with some 
limitation of backward extension and side tilting would be no 
more than moderate and would not approximate a severe 
limitation of motion warranting a 40 percent rating under the 
old criteria.  Similarly, the restriction of motion revealed 
on the recent examination, 60 degrees, just meets the 
criteria for a 20 percent rating.  It does not approximate a 
severe limitation of motion required for a 40 percent rating 
under the old criteria.  It does not approximate the 
restriction to the 30 degree position required for the 40 
percent rating under the new criteria.  38 C.F.R. § 4.7.  

The Board has considered the Veteran's reports of pain; 
however, the objective medical findings provide the 
preponderance of evidence as to the extent of the lumbar 
spine disability.  In this case, the objective findings 
definitively show that the service-connected lumbar spine 
disability does not approximate either old or new criteria 
for a rating in excess of 20 percent.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in 
Hart and whether staged ratings should be assigned.  We 
conclude that the lumbar spine disability has not 
significantly changed and uniform rating is appropriate in 
this case.  At no time during the rating period has the 
lumbar spine disability exceeded the criteria for a 
20 percent rating.  

Other Criteria and Extraschedular Rating

For all disabilities rated here, the potential applications 
of various provisions of Title 38 of the Code of Federal 
Regulations (2009) have been considered whether or not they 
were raised by the Veteran as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2009).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2009).  While 
the Veteran may disagree, the preponderance of medical 
evidence shows that the right ankle, cervical spine and 
lumbar spine disability manifestations are adequately 
compensated by the rating schedule.  The evidence does not 
present such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  In this regard, the Board finds that 
there has been no showing by the Veteran that these service-
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  The evidence 
pertaining to the increased rating claims in this case shows 
that the right ankle, cervical spine, or lumbar spine 
disabilities do not by themselves or together with other 
service-connected disabilities render the Veteran 
unemployable.  That is, the current record does not raise a 
TDIU claim.  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  

Service Connection for a Lower Extremity Disorder

On the August 2008 VA neurologic examination, the Veteran 
complained of pain in his lower back and legs.  He said that 
sometimes, his legs were numb and tingling.  He acknowledged 
a medical history including having monthly B12 injections for 
vitamin deficiency.  Examination of the Veteran's motor 
system showed normal power and coordination in the lower 
extremities.  There was no atrophy, fasciculation, 
involuntary movement, or tremor.  Knee jerk reflexes were 
reduced to 1+ and ankle jerks were absent.  Plantar responses 
were flexor.  There was reduced sensation to pinprick in both 
lower extremities, in a stocking-glove distribution, up to 
the middle of the legs bilaterally and symmetrically.  There 
was also reduced sensation to pinprick on the lateral aspect 
of the right thigh corresponding to the lateral cutaneous 
nerve supply, giving rise to the condition of right meralgia 
paresthetica.  Walking tests did not disclose any 
abnormality.  Nerve conduction velocity (NCV) studies 
suggested neuropathy.  The pertinent diagnoses were 
peripheral neuropathy in both lower extremities, mild in 
degree, secondary to Vitamin B12 deficiency and not connected 
to diabetes; and, chronic low back pains in the lumbar spine 
region, but with no definite evidence for lumbar 
radiculopathy at the present.  The examiner expressed the 
opinion that the Veteran's lower extremity condition was not 
related to the lumbar spine condition and was totally 
independent of it.  The doctor stated that the Veteran did 
not have lumbar radiculopathy from the lumbar spine 
condition.  However, the examiner did not explain why the 
neurologic deficits could not be associated with the service-
connected lumbar spine disability.  The examiner also stated 
that most of the Veteran's difficulty walking was secondary 
to low back pain, which was secondary to his lumbosacral 
spine condition.  The Veteran's computerized records and 
claims folder were reviewed.  

In April 2009, a VA neurologist reviewed the Veteran's file, 
including the August 2008 opinion that the Veteran had 
peripheral neuropathy secondary to a vitamin B12 deficiency.  
The reviewing neurologist disagreed with his colleague and 
expressed the opinion that the pain in the lower extremities 
was secondary to lumbar radiculopathy that the Veteran had.  
The doctor felt the Veteran's history supported that 
conclusion and discussed details of the Veteran's history in 
support of his conclusion.  The specialist believed that the 
symptomatology supported the contention that the lower 
extremity symptoms were related to the low back area, 
possibly lumbar radiculopathy.  The AOJ asserted that the use 
of the word "possibly" rendered the opinion speculative and 
not persuasive.  However, close reading of the sentence shows 
the doctor clearly related the lower extremity symptoms to 
the low back and the "possibly" was only for the diagnosis 
of lumbar radiculopathy.  

Considering the rest of the record and the opinion that the 
lower extremity symptoms are due to a B12 deficiency, the 
Board finds that the recent April 2009 medical opinion puts 
the evidence in relative balance.  When there is an 
approximate balance of positive and negative evidence 
regarding an issue, VA gives the Veteran the benefit of the 
doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  Thus, the Board grants service connection for lumbar 
radiculopathy of the lower extremities, bilaterally.  



ORDER

A disability rating in excess of 10 percent for gout of the 
right ankle is denied.  

A disability rating in excess of 20 percent for degenerative 
arthritis of the cervical spine is denied.  

A disability rating in excess of 20 percent for degenerative 
arthritis of the lumbar spine is denied.  

Service connection for lumbar radiculopathy of the lower 
extremities, bilaterally, is granted.  


REMAND

In relation to the claim for loss of use of a creative organ, 
during the October 2007 video hearing, the question was 
raised as to whether this Vietnam Veteran had diabetes.  The 
January 2008 Board remand noted that, in January 1973, a 
private physician had diagnosed borderline diabetes mellitus.  
Also, in October 2001, VA laboratory studies disclosed 
elevated blood glucose levels.  Additionally, some of the 
Veteran's claims, including his lower extremity claims and 
loss of use of a creative organ could be related to diabetes.  
Since the Veteran served in Vietnam, he should be afforded 
appropriate testing to determine if he has diabetes mellitus 
and its manifestations.  The AOJ was to schedule the Veteran 
for an examination to determine if he has diabetes mellitus.  
This was to include any tests or studies needed to diagnose 
the disability and its manifestations.  It has been over 9 
years since the last tests.  The remand instructions were not 
complied with.  The August 2008 examination reported that the 
Veteran was not known to be diabetic and he did not take 
medications to treat diabetes.  The diagnosis was diabetes is 
not detected.  The Veteran had an examination for diabetes 
and fibromyalgia in September 2008.  On that report, it was 
written that the Veteran claimed not to have diabetes 
mellitus and the diagnosis was no evidence of diabetes 
mellitus.  Neither of these reports reflect the required 
examination of the Veteran.  The presence or absence of 
diabetes is determined by laboratory tests.  Here, neither 
examination did the necessary diagnostic tests.  There were 
no tests for glucose in the Veteran's blood or his urine, 
even though, as pointed out above the last tests were years 
ago and included a positive result.  The Board must conclude 
that the directions in the previous remand were not complied 
with.  The Court has held that a remand by the Board confers 
on the Veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders and that VA has a 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, 
the Board must again remand the issue to comply with our 
previous instructions.  

This remand affords an opportunity for a genitourinary 
examination to address questions raised by the claim of loss 
of use of a creative organ.  The Board notes that it recently 
granted service connection for residuals of a transurethral 
resection of the prostate, and secondary service connection 
should be addressed.  

Pertaining to the claims for service connection for bilateral 
hip and knee disabilities, the previous remand specified that 
the Veteran should be scheduled for examination of his 
joints, particularly his hips and knees, and that X-ray 
studies of the hips and knees and any other needed tests or 
studies should be done.  A complete explanation was also 
requested.  The X-ray studies of the hips and knees were not 
done and review of the file does not disclose any imaging 
studies of these joints.  Nevertheless, on the contract 
orthopedic examination in September 2008, the examiner 
diagnosed degenerative arthritis of the hips and knees and 
stated that it was related to the Veteran's service and 
service-connected disabilities.  He did not provide the 
required explanation.  How the doctor could diagnose 
degenerative arthritis without imaging studies is a matter of 
some wonderment; especially, since we know the Veteran's 
joints are affected by gout and may be affected by 
fibromyalgia.  It would appear that the diagnosis of 
degenerative arthritis may have been based on the Veteran's 
age, but then why would age-related arthritis be related to 
service or to a service-connected disability?  The examiner 
did not explain this apparent contradiction in his opinion.  
Here, again, the instructions of the Board's remand have not 
been complied with and the issue must once again be remanded 
for the necessary development.  See Stegall, at 271.  

In the January 2008 Board remand, it was noted that VA 
clinical records on August, September, and October 1999 posit 
an impression of fibromyalgia.  In light of the documented 
lengthy history of joint complaints, a current examination 
was deemed desirable to determine if the Veteran has 
fibromyalgia and any relation to service or service-connected 
disability.  The Veteran was examined in September 2008; 
however, the examiner was not able to respond to the Board's 
questions.  He recommended that the Veteran be re-evaluated 
at the rheumatology clinic in hopes of an accurate diagnosis.  
This was not done.  The Court has held that when an examiner 
recommends examination by a specialist it must be done.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  Further, since 
the examiner did not respond to the questions previously 
asked by the Board, he did not comply with the provisions of 
the remand.  Consequently, this issue must also be remanded 
for compliance with the terms of the previous remand.  See 
Stegall, at 271.  

Accordingly, the issues of entitlement to service connection 
for loss of use of a creative organ, a bilateral hip 
disability, a bilateral knee disability, and fibromyalgia are 
REMANDED for the following action:

1.  The term "at least as likely as 
not" does not mean "within the realm 
of medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

2.  The Veteran should be scheduled for 
an examination to determine if he has 
diabetes mellitus.  The claims folder 
should be made available to the 
examiner for review prior to the 
examination.  Blood and urine tests and 
any other tests or studies needed to 
diagnose the disability and its 
manifestations should be done.  The 
examiner should explain an opinion as 
to why the Veteran does or does not 
have diabetes mellitus.  If the Veteran 
has diabetes mellitus, its various 
manifestations should be described in 
sufficient detail to rate them.  

3.  The Veteran should be scheduled for 
a genitourinary examination to 
determine if he has loss of use of a 
creative organ, and if so, its 
etiology.  The claims folder should be 
made available to the examiner for 
review prior to the examination.  Any 
tests or studies needed to diagnose the 
disability and its manifestations 
should be done.  The examiner should 
explain an opinion as to why the 
Veteran does or does not have loss of 
use of a creative organ.  If he has 
lost the use of his creative organ, the 
examiner should express an opinion as 
to whether it is at least as likely as 
not due to service or to a service-
connected disability, such as the 
residuals of a transurethral resection 
of the prostate.  A complete 
explanation for the opinion should be 
provided.  

4.  The Veteran should be scheduled for 
examination of his hips and knees.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination.  Imaging studies, such as 
X-ray studies, of the hips and knees 
and any other tests or studies needed 
to respond to the following should be 
done.  The examiner should respond with 
a complete explanation.  

a.  What is the current diagnosis for 
the Veteran's hips and knees?  Is it at 
least as likely as not (a 50 percent or 
greater probability) that he has 
degenerative arthritis in these joints?  
What findings in the imaging studies or 
other factors support the diagnosis?  

b.  Is it at least as likely as not 
that any hip and/or knee disability the 
Veteran may have is related to his 
active service?  What findings in the 
imaging studies or other factors 
indicate there is or is not a relation 
to service?

c.  Is it at least as likely as not 
that any hip or knee disability the 
Veteran may have is related to his 
service-connected degenerative 
arthritis?  What findings in the 
imaging studies or other factors 
indicate there is or is not a relation 
to service-connected degenerative 
arthritis?  

5.  The Veteran should be scheduled for 
examination to determine if he has 
fibromyalgia.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  Any 
tests or studies needed to respond to 
the following should be done.  All 
recommended specialist examinations 
should be done.  The examiner(s) should 
respond with a complete explanation.  

a.  Is it at least as likely as not 
that the Veteran has fibromyalgia?  
What findings support the diagnosis?  
The examiner should explain the basis 
for his conclusion.  

b.  If it is at least as likely as not 
that the Veteran has fibromyalgia, is 
it at least as likely as not that the 
fibromyalgia was incurred or aggravated 
during his active service?  What 
findings or other factors support this 
conclusion?  

c.  If it is at least as likely as not 
that the Veteran has fibromyalgia, is 
it at least as likely as not that the 
fibromyalgia is proximately due to or 
the result of a service-connected 
disease or injury?  What findings or 
other factors support this conclusion?  

6.  Thereafter, the AOJ should 
readjudicate the remanded issues.  If 
any determination remains unfavorable 
to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC) which addresses all evidence 
associated with the claims file since 
the last SSOC.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


